DETAILED ACTION

Applicant’s response filed on 03/23/2021 has been fully considered. Claims 1-17 are pending. Claims 1-10 and 12 are amended. Claims 13-17 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “Z in the at least one fatty acid-modified epoxy amine adduct ZYWs is an epoxide compound” in lines 2-3, which is indefinite because it could be interpreted as the at least one fatty acid-modified epoxy amine adduct ZYWs comprises an epoxide compound (Z), or it could be interpreted as the epoxy (Z) of the at least one fatty acid-modified epoxy amine adduct ZYWs is an epoxide compound. Based on the specification (p. 3, l. 14-21; p. 6, l. 20-29), for further examination of the claims, this limitation is interpreted as “the epoxy (Z) of the at least one fatty acid-modified epoxy amine adduct ZYWs is an epoxide compound”.
Claim 5 recites the limitation “Y in the at least one fatty acid-modified epoxy amine adduct ZYWs is an amine” in lines 1-2, which is indefinite because it could be interpreted as the at least one fatty acid-modified epoxy amine adduct ZYWs comprises an amine (Y), or it could be interpreted as the amine (Y) of the at least one fatty acid-modified epoxy amine adduct ZYWs is an amine. Based on the specification (p. 3, l. 14-21; p. 6, l. 20-29), for further examination of the claims, this limitation is interpreted as 
Claim 6 recites the limitation “Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid” in line 2, which is indefinite because it could be interpreted as the at least one fatty acid-modified epoxy amine adduct ZYWs comprises a fatty acid (Ws), or it could be interpreted as the fatty acid (Ws) of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid. Based on the specification (p. 3, l. 14-21; p. 6, l. 20-29), for further examination of the claims, this limitation is interpreted as “the fatty acid (Ws) of the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paar (WO 2015/055804 A1) in view of Paar et al. (US 2002/0091195 A1).
Regarding claim 1, Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5), low molar mass epoxide compounds having two epoxide groups per molecule (p. 3, l. 6-7), amidoamines having at least one amide group and at least one amino group, made from amines having at least two amino groups per molecule and from three to twenty carbon atoms, and a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28), which reads on an aqueous dispersion comprising at least one fatty acid-
Paar ‘804 does not teach that the aqueous dispersion further comprises at least one polymer V obtained from the polymerization of one or more ethylenically unsaturated monomers. However, Paar ‘195 teaches polymerizing ethylenically unsaturated monomers with unsaturated carboxylic acids in the presence of an aqueous dispersion that further comprises a resin [0023] that is water-dilutable, cationically stabilized epoxy resin that is obtained by reacting epoxide compounds with amines to form an epoxy-amine adduct [0007], at least partly neutralizing the epoxy-amine adduct with acid, adding water to obtain an aqueous dispersion, and reacting the epoxy-amine adduct with an epoxy resin [0008]. Paar ‘804 and Paar ‘195 are analogous art because both references are in the same field of endeavor of an aqueous dispersion comprising 
Regarding claim 2, Paar ‘804 teaches that the chain-extended epoxy amine adduct is made in a process wherein (p. 4, l. 2) a mixture is prepared from (p. 4, l. 3) the amidoamines (p. 3, l. 8-14) and one or more of (p. 4, l. 3-4) the fatty acids (p. 3, l. 26-27; p. 6, l. 4), epoxide compound is added under heating to the mixture, and the reaction is continued until at least 95 % of the epoxide groups in the epoxide compound are consumed, to form an intermediate (p. 4, l. 12-18), the solution of the intermediate is added under stirring with or to deionized water to form a dispersion (p. 4, l. 24-26), the dispersion is heated, and epoxide compound is added and reacted until all epoxide groups are consumed to form the chain-extended epoxy amine adduct (p. 4, l. 27-29), which reads on the limitation wherein the at least one fatty acid-modified epoxy amine adduct ZYWs comprises a chain extended product (ZYWsX) obtained from the reaction of a fatty acid-modified epoxy amine adduct ZYWs with at least one epoxy compound X as claimed.
Regarding claim 3, Paar ‘804 teaches that the chain-extended epoxy amine adduct is made in a process wherein (p. 4, l. 2) a mixture is prepared from (p. 4, l. 3) the amidoamines (p. 3, l. 8-14) and one or more of (p. 4, l. 3-4) the fatty acids (p. 3, l. 26-27; s obtained in step (a) water and optionally at least one acid, in an amount such that that the ratio acid value / amine value of the fatty acid-modified epoxy amine adduct ZYWs is at least 0 thereby at least partially protonating the amino groups, c) and reacting the adduct ZYWs obtained in step (b) with at least an epoxide compound X having two epoxy groups per molecule, the amount of said epoxide compound X being such that the equivalent number of amino groups in ZYWs which are reactive in respect of reaction with an epoxide group is at least equal to the equivalent number of the epoxide groups in the epoxide compound X, and which comprises performing the reaction of ZYWs and X until epoxide groups are no longer detectable in the reaction mixture, thereby obtaining a compound ZYWsX as claimed.
Paar ‘804 does not teach a specific embodiment wherein the dispersion is obtained by a process further comprising the step of b) adding to the fatty acid-modified epoxy amine adduct ZYWs obtained in step (a) water and at least one acid, in an amount such that that the ratio acid value / amine value of the fatty acid-modified epoxy amine adduct ZYWs is at least 0.05 thereby at least partially protonating the amino groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Paar ‘804’s steps wherein a solution of bismuth salt or chelate in deionized water is prepared by heating under stirring, bismuth oxide or a basic bismutyl compound with an excess of from 100 % to 700 % of the 
Paar ‘804 does not teach that the dispersion is obtained by a process further comprising d) polymerizing one or more ethylenically unsaturated monomers in presence of the fatty acid-modified epoxide amine adduct ZYWs obtained at step (b) or in presence of the compound ZYWsX obtained at step (c) thereby forming a polymer V. However, as explained above for claim 1, Paar ‘804 in view of Paar ‘195 renders it obvious to use Paar ‘195’s ethylenically unsaturated monomers and unsaturated carboxylic acids to modify Paar ‘804’s cationic water-dilutable binder and to polymerize Paar ‘195’s ethylenically unsaturated monomers with Paar ‘195’s unsaturated carboxylic acids in the presence of Paar ‘804’s cationic water-dilutable binder. Therefore, Paar ‘804 in view of Paar ‘195 renders obvious the limitation wherein the dispersion is obtained by a process further comprising d) polymerizing one or more ethylenically unsaturated monomers in presence of the fatty acid-modified epoxide amine adduct ZYWs obtained at step (b) or in presence of the compound ZYWsX obtained at step (c) thereby forming a polymer V as claimed.
The limitation wherein the dispersion is obtained by a process comprising the steps of a), b), c) optionally, and d) is a product-by-process limitation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Regarding claim 4, Paar ‘804 teaches that the epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5) have on average two epoxide groups per molecule and are aromatic epoxide resins based on aromatic dihydroxy compounds where the hydroxyl group is bound to an aromatic carbon atom, or aromatic epoxide resins derived from bisphenol A or bisphenol F (p. 6, l. 26-31), which reads on the limitation wherein Z in the at least one fatty acid-modified epoxy amine adduct ZYWs is an epoxide compound that has two epoxide groups per molecule and is selected from diglycidyl ethers of aromatic diols as claimed.
Regarding claim 5, Paar ‘804 teaches that the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) amidoamines having at least one amide group and at least one amino group, made from amines having at least two amino groups per molecule and from three to twenty carbon atoms, and a fatty acid which has from six to thirty carbon atoms, wherein the amines having at least two amino groups per molecule, and from three to twenty carbon atoms are selected from the group consisting of at least two primary amino groups per molecule, at least one primary and at least one secondary amino groups per molecule, and at least two secondary amino groups per molecule (p. 3, l. 8-14), wherein the amines are selected from aliphatic linear, branched, or cyclic amines each having at least one secondary and at least one primary amino group, or two primary amino groups, and from three to twenty carbon atoms (p. 7, l. 13-15), which reads on the limitation wherein Y in the at 
Regarding claim 6, Paar ‘804 teaches that the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid or palmitic acid (p. 7, l. 23-28), which reads on the limitation wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that is palmic acid or stearic acid as claimed.
Regarding claim 7, Paar ‘804 does not teach that the at least one polymer V is obtained from the polymerization of at least one or more of the claimed monomers. However, Paar ‘195 teaches polymerizing ethylenically unsaturated monomers with unsaturated carboxylic acids in the presence of an aqueous dispersion that further comprises a resin [0023], wherein the ethylenically unsaturated monomers are hydroxyethyl(meth)acrylate, hydroxypropyl (meth)acrylate, glycidyl (meth)acrylate, styrene, or alkyl esters of acrylic and methacrylic acids [0025], wherein the resin is water-dilutable, cationically stabilized epoxy resin that is obtained by reacting epoxide compounds with amines to form an epoxy-amine adduct [0007], at least partly neutralizing the epoxy-amine adduct with acid, adding water to obtain an aqueous dispersion, and reacting the epoxy-amine adduct with an epoxy resin [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Regarding claim 8, Paar ‘804 does not teach that the at least one polymer V is obtained from a monomer mixture containing at least 15 wt % and not more than 90 wt % of monomers having a glass transition temperature Tg of their homopolymerisate of at least 50 °C. However, Paar ‘195 teaches polymerizing ethylenically unsaturated monomers with unsaturated carboxylic acids in the presence of an aqueous dispersion that further comprises a resin [0023], wherein the unsaturated carboxylic acids are acrylic or methacrylic acid [0024], the ethylenically unsaturated monomers are vinyl acetate, vinyl propionate, or vinylidene chloride [0025], and the resin is water-dilutable, cationically stabilized epoxy resin that is obtained by reacting epoxide compounds with amines to form an epoxy-amine adduct [0007], at least partly neutralizing the epoxy-amine adduct with acid, adding water to obtain an aqueous dispersion, and reacting the epoxy-amine adduct with an epoxy resin [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Paar ‘195’s ethylenically unsaturated monomers and unsaturated carboxylic acids, 
Regarding claim 9, Paar ‘804 teaches that the epoxide compound that is added to the dispersion and reacted until all epoxide groups are consumed to form the chain-extended epoxy amine adduct (p. 4, l. 27-29) is diglycidyl ethers of aromatic or aliphatic 
Regarding claim 10, Paar ‘804 teaches that the chain-extended epoxy amine adduct resin (p. 2, l. 20-21) has an amine number of from 40 mg/g to 150 mg/g in relation to the mass of solid resin (p. 10, l. 16-1), which reads on the limitation wherein the at least one fatty acid-modified epoxy amine adduct ZYWs and/or ZYWsX has an amine value according to DIN 53176:2002-11 of from 40 mg KOH/g to 150 mg KOH/g, which reads on the claimed range of amine value with sufficient specificity because it substantially overlaps with the claimed range.
Regarding claim 11, Paar ‘804 teaches that the cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21) has a mass fraction of solids of between 20 % and 60 % (p. 10, l. 15-16), which reads on the limitation wherein the aqueous dispersion has a mass fraction of solids of from 20 to 60%, as determined according to DIN 55671:2002-09 as claimed.
Regarding claim 12, Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), which reads on the limitation wherein the aqueous dispersion comprises 100 wt % of the at least one fatty acid-modified epoxy amine adduct ZYWs and/or ZYWsX, and 0 wt % of at least one polymer V, based on the sum of the at least one fatty acid-modified epoxy amine adduct ZYWs and/or ZYWsX and V.
s and/or the ZYWsX and V as claimed. One of ordinary skill in the art would have been motivated to do so because it would .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that teach of the issues raised by the rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot in view of the present amendments to the claims (p. 7), the rejection is maintained because the amendments to the claims filed on 03/23/2021 render claims 1-12 indefinite, as explained in the rejection of the claims in this Office action.
In response to the applicant’s argument that Paar ‘804 is silent about the equivalent number of epoxide groups versus the sum of the equivalent number of hydrogen atoms attached to nitrogen and the equivalent number of carboxylic groups and that as such, the actual structure of the fatty acid-modified epoxide amine adduct from Paar ‘804 is left in question (p. 8), it is noted that “the equivalent number of epoxide groups versus the sum of the equivalent number of hydrogen atoms attached to nitrogen and the equivalent number of carboxylic groups” is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one 
In response to the applicant’s argument that a substantial amount of hydroxyl functional components are part of the reaction mixture of Example 2 of Paar ‘804 and that from Example 2 of Paar ‘804, the skilled artisan would not know the real fatty acid-modified epoxide amine adduct structure and whether or not the fatty acid-modified epoxide amine adduct contains free amine groups, free epoxy groups, free hydroxyl groups, or even free carboxyl groups (p. 8), the rejection of the claims is not based on Paar ‘804’s Example 2, but is based on Paar ‘804’s broader disclosure, as explained in the rejection of claim 1 in this Office action. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123(I)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). It is noted that “the fatty acid-modified epoxide amine adduct contains free amine groups, free epoxy groups, free hydroxyl groups, or even free carboxyl groups” is not recited in claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one fatty acid-modified epoxy amine 
In response to the applicant’s argument that Paar ‘804 discloses a random list of fatty acids that may be used for fatty acid modification of the epoxide amine adduct, that the list comprises stearic acid, palmitic acid, and behenic acid, which are saturated fatty acids, that Paar ‘804 discloses that the fatty acids have an iodine number of from 100 to 150, and that Examples 1 and 2 of Paar ‘804 only illustrates the use of unsaturated fatty acids (p. 8), the rejection of the claims is not based on Paar ‘804’s Examples 1 or 2. Paar ‘804 does not require that the fatty acids have an iodine number of from 100 to 150. Paar ‘804 teaches that it is also preferred to prepare a mixture comprising the amidoamine A41, a further fatty acid A4 which is preferably unsaturated, and has an iodine number of from 100 cg/g to 150 cg/g (p. 9, l. 34-35), which is not the embodiment of Paar ‘804 that forms the basis for the rejection of the claims. The embodiment of Paar ‘804 that forms the basis for the rejection of the claims is Paar ‘804’s teaching of a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28). A reference may be relied upon for all that it would have reasonably suggested to one having 
In response to the applicant’s argument that the skilled artisan would understand that the fatty acid-modified epoxide-amino adduct of Paar ‘804 has a different structure when compared to the fatty acid-modified epoxy-amine adduct of the present claims (p. 9), Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5), low molar mass epoxide compounds having two epoxide groups per molecule (p. 3, l. 6-7), amidoamines having at least one amide group and at least one amino group, made from amines having at least two amino groups per molecule and from three to twenty carbon atoms, and a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28), which reads on an aqueous dispersion comprising at least one fatty acid-modified epoxy amine adduct ZYWs containing amino groups which are at least partially protonated wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains 16, 18, or 22 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 of lower than 30 as claimed. This is because the instant application recites that for the purpose of the present invention, a fatty acid or a 
In response to the applicant’s argument that the fatty acid-modified epoxy-amine adduct of the present claims provides the epoxy amine adduct does not comprise free amine groups and unreacted carboxylic acid groups (p. 9), it is noted that “the epoxy amine adduct does not comprise free amine groups and unreacted carboxylic acid groups” is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one fatty acid-modified epoxy amine adduct ZYWs is that it contains amino groups which are at least partially protonated, wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an iodine number according to DIHN 53241-1:1995-05 of lower than 30. Paar ‘804 satisfies this limitation because Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one fatty acid-modified epoxy amine adduct ZYWs is that it contains amino groups which are at least partially protonated, wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an iodine number according to DIHN 53241-1:1995-05 of lower than 30. Paar ‘804 satisfies this limitation because Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5), low molar mass epoxide compounds having two epoxide groups per molecule (p. 3, l. 6-7), amidoamines having at least one amide group and at least one amino group, made from amines having at least two amino groups per molecule and from three to twenty carbon atoms, and a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28), which reads on an aqueous dispersion comprising at least one fatty acid-modified epoxy amine adduct ZYWs containing amino groups which are at least partially protonated wherein Ws in the 
In response to the applicant’s argument that the fatty acid-modified epoxy-amine adduct of the present claims provides the fatty acid modification is mainly present as hydroxyl esters as a result of the reaction between epoxide groups and carboxyl group (p. 9), it is noted that “the fatty acid modification is mainly present as hydroxyl esters as a result of the reaction between epoxide groups and carboxyl group” is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one fatty acid-modified epoxy amine adduct ZYWs is that it contains amino groups which are at least partially protonated, wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an 
In response to the applicant’s argument that the fatty acid-modified epoxy-amine adduct of the present claims provides the fatty acids have a iodine number of less than 30 and Paar ’804 provides that the fatty acids have an iodine number of from 100 to 150 (p. 9), the rejection of the claims is not based on Paar ‘804’s teaching that it is also preferred to prepare a mixture comprising the amidoamine A41, a further fatty acid A4 which is preferably unsaturated, and has an iodine number of from 100 cg/g to 150 cg/g (p. 9, l. 34-35). The embodiment of Paar ‘804 that forms the basis for the rejection of the claims is Paar ‘804’s teaching of a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28), which reads on the limitation wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains 16, 18, or 22 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 of lower than 30 as claimed. This is because the instant application recites that for the purpose of the present invention, a fatty acid or a group of more than one fatty acids Ws having collectively an iodine number according to DIN 53241-1:1995-05 lower than 30 will be considered “saturated” because such a low iodine number corresponds to number of olefinic double bonds which is not very significant, and that by “collectively having an iodine number lower than 30”, it is meant that when the iodine number is measured on 
In response to the applicant’s argument that even if one skilled in the art considered Paar ‘195 in combination with Paar ‘804, the combination thereof would not reasonably result in the claimed subject matter because the skilled artisan would understand that the fatty acid-modified epoxide amine adduct of Paar ‘195 has a different structure when compared to the fatty acid-modified epoxy-amine adduct of the present claims (p. 9-11), the rejection of the claims in this Office action is not based on a position that Paar ‘195 teaches the claims at least one fatty acid-modified epoxy amine adduct ZYWs. The rejection of the claims in this Office action is based on Paar ‘804’s teaching of the claimed at least one fatty acid-modified epoxy amine adduct ZYWs and is based on Paar ‘195’s teaching of the claimed at least one polymer V obtained from the polymerization of one or more ethylenically unsaturated monomers. The combination of Paar ‘804 in view of Paar ‘195 renders obvious the claimed aqueous dispersion of claims 1-12 as explained in the rejection of the claims in this Office action.
In response to the applicant’s argument that Paar ‘804 and Paar ‘195 relate to water-based coatings for metal applications having improved corrosion resistance while the water-based coating of the present claims is intended for wood applications with In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that the present claims recite carboxylic acid modification that is fatty acid through hydroxyl ester link (p. 12), it is noted that “carboxylic acid modification that is fatty acid through hydroxyl ester link” is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only limitation on the structure of the at least one fatty acid-modified epoxy amine adduct ZYWs is that it contains amino groups which are at least partially protonated, wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains at least 8 carbon atoms and has an iodine number according to DIHN 53241-1:1995-05 of lower than 30. Paar ‘804 satisfies this limitation because Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5), low molar mass epoxide compounds having two epoxide groups per molecule (p. 3, l. 6-7), amidoamines having at least one amide group and at least one amino group, 
In response to the applicant’s argument that the present claims recite fatty acid that is saturated with an iodine value less than 30, and that Paar ‘804 teaches fatty acid that is unsaturated with an iodine value of 100 to 150 (p. 12), the rejection of the claims is not based on Paar ‘804’s teaching that it is also preferred to prepare a mixture 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that the present claims recite an application that is wood (p. 12), it is noted that “an application that is wood” is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that the present claims recite properties that are tannin & marker blocking, cold check resistance, external durability, and adhesion promotion (p. 12), it is noted that “properties that are tannin & marker blocking, cold check resistance, external durability, and adhesion promotion” is not recited in claim 1.  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that there are no incentives to replace the fatty acid modification of Paar ‘804, where an unsaturated fatty acid is linked to the epoxide amine adduct mainly via an amide linkage, by a substantially saturated fatty acid linked to the epoxide amine adduct by a hydroxyl ester linkage, for getting a particular combination of coating properties on wood, and that there is no indication to replace the unsaturated fatty acids in Paar ‘804 and Paar ‘195 with saturated fatty acids  in order to get said properties on wood (p. 12), the rejection of the claims in this Office action is not based on replacing the fatty acid modification of Paar ‘804, where an unsaturated fatty acid is linked to the epoxide amine adduct mainly via an amide linkage, by a substantially saturated fatty acid linked to the epoxide amine adduct by a hydroxyl ester linkage, for getting a particular combination of coating properties on wood. The rejection of the claims in this Office action is not based on replacing the unsaturated fatty acids in Paar ‘804 and Paar ‘195 with saturated fatty acids in order to get said properties on wood.
In response to the applicant’s argument that there is no indication either in Paar ‘804 or in Paar ‘195 to include saturated fatty acids in the epoxide amine adduct in order to get coatings with reduced viscosity, reduced free monomer levels and without additional solvent, said coatings providing a particular combination of properties in wood applications (p. 12), it is noted that “coatings with reduced viscosity, reduced free monomer levels and without additional solvent, said coatings providing a particular combination of properties in wood applications” is not recited in claim 1.  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Paar ‘804 teaches a cationic water-dilutable binder comprising a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), wherein the chain-extended epoxy-amine adduct comprises moieties derived from (p. 3, l. 1-2) epoxide compounds having at least two epoxide groups per molecule (p. 3, l. 5), low molar mass epoxide compounds having two epoxide groups per molecule (p. 3, l. 6-7), amidoamines having at least one amide group and at least one amino group, made from amines having at least two amino groups per molecule and from three to twenty carbon atoms, and a fatty acid which has from six to thirty carbon atoms (p. 3, l. 8-14), and one or more of (p. 3, l. 15) fatty acids having from six to thirty carbon atoms, and one carboxylic acid group, or mixtures of two or more of such fatty acids (p. 3, l. 26-27; p. 6, l. 4), wherein the fatty acids are stearic acid, palmitic acid, or behenic acid (p. 7, l. 23-28), which reads on an aqueous dispersion comprising at least one fatty acid-modified epoxy amine adduct ZYWs containing amino groups which are at least partially protonated wherein Ws in the at least one fatty acid-modified epoxy amine adduct ZYWs is a fatty acid that contains 16, 18, or 22 carbon atoms and has an iodine number according to DIN 53241-1:1995-05 of lower than 30 as claimed. This is because the instant application recites that for the purpose of the present invention, a fatty acid or a group of more than one fatty acids Ws having collectively an iodine number according to DIN 53241-1:1995-05 lower than 30 will be considered “saturated” because such a low iodine number corresponds to number of olefinic double bonds which is not very significant, and that by “collectively having an iodine number lower than 30”, it is meant 
In response to the applicant’s argument that the alleged motivation to combine Paar ‘804 and Paar ‘195 is insufficient because such a generic benefit is insufficient motivation to combine Paar ‘804 with Paar ‘195 especially in view of the discrepancies there between discussed above and because hypothetical beneficial mechanical properties would not provide sufficient motivation to reach a conclusion of obviousness (p. 12-13), one of ordinary skill in the art would have been motivated to combine Paar ‘804 and Paar ‘195 in the manner explained in the rejection of claim 1 in this Office action because it would have been beneficial for modifying mechanical properties of Paar ‘804’s cationic water-dilutable binder because Paar ‘195 teaches that polymerizing ethylenically unsaturated monomers with unsaturated carboxylic acids in the presence of an aqueous dispersion that further comprises a resin is beneficial for modifying the resin by inclusion of ethylenically unsaturated carboxylic acids that are polymerized with ethylenically unsaturated monomers and that the carboxyl groups of the ethylenically unsaturated carboxylic acids are reactive with the resin [0023], which would have been desirable for Paar ‘804’s cationic water-dilutable binder because Paar ‘804 teaches that the cationic water-dilutable binder comprises a chain-extended epoxy amine adduct resin dispersed in water (p. 2, l. 20-21), that the chain-extended epoxy amine adduct resin (p. 2, l. 20-21) has an amine number of from 40 mg/g to 150 mg/g and hydroxyl numbers of from 30 mg/g to 150 mg/g (p. 10, l. 16-17), and that the chain-extended .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID T KARST/Primary Examiner, Art Unit 1767